DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “aligning component” recited in Claims 21 and 38 and the telescoping nature of the frame recited in Claim 29 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-33 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 21 and 38 recite an “aligning component” which is not supported by the disclosure and is not identified in the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 22, 24-26, 28, 30, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in US Patent 5080123 in view of Seo in US Publication 2003/0089390.
Regarding Claims 21, 26, 27, and 33 , Stein teaches a system for providing shade onto a surface, the system comprising: a frame engageable with the surface and comprising a plurality of sections (52/50/53); such that the plurality of sections are maneuverable between a compactly configured transport configuration (see Column 5, lines 16-17) and a supporting configuration (Fig. 1) where the plurality of sections are aligned from a first end (the bottom of 52) to a second end (the bottom of 53), a canopy (14) extending between a suspension end (at 50) and an opposing trailing end (43), the suspension end of the canopy being engageable (at 30) with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that the canopy is supportable by the first frame and at least partially supportable by wind (“to in effect act like a sail” – Column 1, lines 31-32) in a first configuration for providing shade to the surface; a cord (64) coupleable to one or both the frame and the canopy; and an anchor (82) being coupleable to the cord so that the frame remains in the supporting configuration. Stein is silent on the use of an aligning component. Seo teaches a shade system with a frame including a plurality of sections (1A, 1B), and at least one aligning component comprising a cable (s) extending through the plurality of sections of the frame affixed to one or more of the plurality of sections of the frame, such 
Regarding Claim 22, Stein, as modified, teaches that the canopy is unitarily constructed (“rectangular pliable material” – see Column 2, line 13) or comprises a plurality of coupled sections. 
Regarding Claim 24, Stein, as modified, teaches that the canopy defines one or more vent holes, one or more tails (60/62) extending from a side opposite the suspension end, one or more wind socks, or a combination thereof. 
Regarding Claim 25, Stein, as modified, teaches that the at least one aligning component comprises an intermediate section (50) arranged between a first section and a second section of the plurality of sections. 
Regarding Claim 28, Stein, as modified, teaches that at least one of the plurality of sections is arranged at a non-co-extensive angle (at 51’) with respect to an axis of another of the plurality of sections. 
Regarding Claim 30, Stein, as modified, teaches that ends of the frame are securable to a surface (see Claim 2). 
Regarding Claim 32, Stein, as modified, teaches that the plurality of sections form a shape other than a curved shape when in the supporting configuration. 
Claims 34-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in US Patent 5080123 in view of Cook in US Publication 2013/0074894.
Regarding Claim 34, Stein teaches a system for providing shade onto a surface, the system comprising: a frame (52/50/53) that includes a plurality of sections (52/50/53) that are maneuverable between a compactly configured transport configuration (see Column 5, lines 16-17) and a supporting configuration (Fig. 1) where the plurality of sections are engaged or coupled into alignment to configure the frame from a left end (the bottom of 52) that is engageable with the surface (see Claim 2) and a right end (the bottom of 53) is engageable with the surface (see Claim 2); a canopy (14) extending between a suspension end (at 50) and an opposing trailing end (at 43), the suspension end of the canopy being coupleable (at 30) with the frame about a portion of the frame such that in the supporting configuration, the canopy is aerially suspended by the frame; and a cord (62) selectively engageable with or secured to one or 
Regarding Claim 35, Stein, as modified, teaches that the container houses weight and is the anchor, or the container and the anchor are separate components of the system (the anchor is a stake and the container is separate).
Regarding Claim 36, Stein, as modified, is inherently cable of being used such that a “remaining portion of the frame” is housed separately from the canopy, the portion of the frame, and the cord within the container (the user could inherently leave one of the sections of frame out of the container when packing the device). 
Regarding Claim 38, Stein, through the normal and customary use of the device, teaches a method for manufacturing a system for providing shade onto a surface, the method comprising: affixing at least one aligning component (such as 50) to one or more of a plurality of sections (52/53) to form a frame, such that the plurality of sections are maneuverable between a compactly configured transport configuration (see Column 5, lines 16-17) and a supporting configuration (Fig. 1) where the plurality of sections are aligned; engaging a 
Regarding Claim 39, Stein, as modified, teaches before arranging the canopy and the frame in the transport configuration in the container, coupling a cord (64) to at least one of the frame and the canopy. 
Regarding Claim 40, Stein, as modified, teaches, before arranging the canopy and the frame in the transport configuration in the container, coupling the cord to an anchor (82) such that the anchor provides support to the frame when in the supporting configuration.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, as modified, as applied to claim 21 above, and further in view of Sotirkys et al. in US Patent 7789097. Stein, as modified, is silent on the use of detachable canopy sections. Sotirkys teaches a canopy (10/80) comprising a plurality of coupled sections . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stein, as modified, as applied to claim 21 above, and further in view of Moss in US Patent 3394720. Stein as modified, is silent on the use of telescoping sections. Beatty teaches a system with a frame including a plurality of sections (50/52/54) the plurality of sections are arranged telescopically, wherein each adjacent section is housed within and extends from another adjacent section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Stein, as modified, by using a telescoping frame as taught by Beatty in order to allow the user to more compactly store the device.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stein as modified, as applied to claim 21 above, and further in view of Beatty in US Patent 3070107. Stein, as modified, is silent on the use of an anchor that houses weight. Beatty teaches an anchor (23) that houses weight (“bags 23 can be filled with beach sand” – see Column 3, line 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stein, as modified, by using weighted anchors as taught by Beatty in order to allow the user to select the weight of the anchors depending on the conditions in which the device is erected.
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636